UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21236 Dreyfus Stock Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Stock Funds DREYFUS INTERNATIONAL EQUITY FUND BANCA POPOLARE DI MILANO Ticker: PMI Security ID: T15120107 Meeting Date: DEC 12, 2008 Meeting Type: Special Record Date: DEC 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 31, 32, 33, 36, 41, 44, For For Management and 45 of the Company Bylaws; Introduction of Article 50 1 Amend Rules Governing General Meetings For For Management BANCO SANTANDER S.A. Ticker: SAN Security ID: E19790109 Meeting Date: SEP 21, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve EUR 71.69 Million Capital For For Management Increase via Issuance of 143.38 Million New Common Shares with EUR 0.5 Par Value Each and a Share Issuance Premium to be Determined by the Board, in Accordance with Article 153.1c of Spanish Companies Law 2 Approve Delivery of 100 Banco Santander For For Management Shares to Each Employee of the Alliance & Leicester Plc Group as Special Bonus at the Completion of the Acquisition 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions BARCLAYS PLC Ticker: BCLYF Security ID: G08036124 Meeting Date: NOV 24, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Ordinary For Abstain Management Share Capital from GBP 2,499,000,000 to GBP 3,499,000,000 2 Authorise Issue of Equity or For Abstain Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 1,290,000,000, USD 77,500,000, EUR 40,000,000 and JPY 40,000,000 3 Subject to the Passing of Resolution 2, For Abstain Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 500,000,000 4 Subject to Passing of Resolution For Abstain Management 2,Approve Proposed Issue by Company,Upon Conversion of GBP 4,050,000,000 of Mandatorily Convertible Notes to be Issued by Barclays Bank plc,of New Ord. Shares at a Discount of Approximately 25.3 Percent to Mid Market Price BENDIGO AND ADELAIDE BANK LTD. Ticker: BEN Security ID: Q1456C110 Meeting Date: OCT 27, 2008 Meeting Type: Annual Record Date: OCT 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2008 2 Elect Kevin Osborn as Director For For Management 3 Elect Kevin Abrahamson as Director For For Management 4 Elect Jamie McPhee as Director For For Management 5 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 6 Approve Future Issuance of Shares Under For For Management the New Employee Share Grant Scheme 7 Approve Future Issuance of Shares Under For For Management the New Employee Salary Sacrifice and Deferred Share Plan 8 Approve Future Issuance of Shares Under None For Management the Non-Executive Director Fee Sacrifice Plan 9 Approve Grant of Options and For For Management Performance Rights to Jamie McPhee, Executive Director, Under the Executive Incentive Plan 10 Renew the Proportional Takeover For For Management Provisions of the Constitution for a Further Three Years BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: Q1498M100 Meeting Date: NOV 27, 2008 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Consider BHP Billiton Plc's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 2 Receive and Consider BHP Billiton Ltd's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 3 Elect Paul Anderson as Director of BHP For For Management Billiton Plc 4 Elect Paul Anderson as Director of BHP For For Management Billiton Ltd 5 Elect Don Argus as Director of BHP For For Management Billiton Plc 6 Elect Don Argus as Director of BHP For For Management Billiton Ltd 7 Elect John Buchanan as Director of BHP For For Management Billiton Plc 8 Elect John Buchanan as Director of BHP For For Management Billiton Ltd 9 Elect David Crawford as Director of BHP For For Management Billiton Plc 10 Elect David Crawford as Director of BHP For For Management Billiton Ltd 11 Elect Jacques Nasser as Director of BHP For For Management Billiton Plc 12 Elect Jacques Nasser as Director of BHP For For Management Billiton Ltd 13 Elect John Schubert as Director of BHP For For Management Billiton Plc 14 Elect John Schubert as Director of BHP For For Management Billiton Ltd 15 Elect Alan Boeckmann as Director of BHP For For Management Billiton Plc 16 Elect Alan Boeckmann as Director of BHP For For Management Billiton Ltd 17 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Plc 18 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Ltd 19 Elect David Morgan as Director of BHP For For Management Billiton Plc 20 Elect David Morgan as Director of BHP For For Management Billiton Ltd 21 Elect Keith Rumble as Director of BHP For For Management Billiton Plc 22 Elect Keith Rumble as Director of BHP For For Management Billiton Ltd 23 Approve KPMG Audit plc as Auditors of For For Management BHP Billiton Plc 24 Approve Issuance of 555.97 Million For For Management Shares at $0.50 Each to BHP Billiton Plc Pursuant to its Group Incentive Schemes 25 Renew the Disapplication of Pre-Emption For For Management Rights in BHP Billiton Plc 26 Authorize Repurchase of Up To 223.11 For For Management Million Shares in BHP Billiton Plc 27i Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on April 30, 2009 27ii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on May 29, 2009 27iii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on June 15, 2009 27iv Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on July 31, 2009 27v Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on Sept. 15, 2009 27vi Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on on Nov. 30, 2009 28 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 29 Approve Amendment to the Group For For Management Incentive Scheme to Increase Target Bonus Amount from 140 Percent to 160 Percent and to Increase the Maximum Bonus from 1.5 to 2.0 Times the Target Bonus Amount 30 Approve Grant of Approximately 49,594 For For Management Deferred Shares, 197,817 Options, and 349,397 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and Long Term Incentive Plan 31 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Plc to $3.8 Million 32 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Ltd to $3.8 Million 33 Approve Amendments to the Articles of For For Management Association of BHP Billiton Plc 34 Approve Amendments to the Constitution For For Management of BHP Billiton Ltd BNP PARIBAS Ticker: BNP Security ID: F1058Q238 Meeting Date: DEC 19, 2008 Meeting Type: Special Record Date: DEC 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Contribution in Kind of For For Management 98,529,695 Fortis Banque Shares by SFPI 2 Approve Contribution in Kind of For For Management 263,586,083 Fortis Banque Luxembourg Shares by Grand Duchy of Luxembourg 3 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 4 Authorize Filing of Required For For Management Documents/Other Formalities CHARTER PLC Ticker: Security ID: G2067Y104 Meeting Date: OCT 1, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement; Auth. For For Management Directors to Carry Scheme into Effect; Approve Reduction and Subsequent Increase in Share Cap.; Capitalise Reserves to Charter International plc and/or Its Nominee(s); Issue Equity with Rights; Amend Articles of Assoc. 2 Approve Distribution by Charter For For Management International plc from Time to Time of Reserves as Dividends; Approve Application by Charter International plc from Time to Time of Reserves Toward Any Other Lawful Purpose to Which such a Reserve May be Applied 3 Approve Charter International plc Long For For Management Term Incentive Plan 4 Approve Charter International plc For For Management Deferred Bonus Plan CHARTER PLC Ticker: Security ID: G2067Y104 Meeting Date: OCT 1, 2008 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed For For Management to be Made Between the Company and the Holders of the Old Charter Ordinary Shares CHINA CITIC BANK CORPORATION LTD. Ticker: Security ID: Y1434M116 Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Li Zheping as Independent For For Management Non-Executive Director 2 Approve Connected Transaction with a For For Management Related Party and Related Annual Caps CITIC INT'L FINANCIAL HLDGS (FORMERLY CITIC KA WAH) Ticker: Security ID: Y1636Y108 Meeting Date: OCT 16, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 2 Approve Transfer by Gloryshare For For Management Investments Ltd. of Such Number of H Shares in the Capital of China CITIC Bank Corp. Ltd. to Banco Bilbao Vizcaya Argentaria, S.A. Pursuant to a Framework Agreement CITIC INT'L FINANCIAL HLDGS (FORMERLY CITIC KA WAH) Ticker: Security ID: Y1636Y108 Meeting Date: OCT 16, 2008 Meeting Type: Court Record Date: OCT 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management COLRUYT SA Ticker: COLR Security ID: B26882165 Meeting Date: SEP 17, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' and Auditors' None Did Not Vote Management Reports (Non-Voting) 2a Accept Financial Statements For Did Not Vote Management 2b Accept Consolidated Financial For Did Not Vote Management Statements 3 Approve Dividends of EUR 3.68 For Did Not Vote Management 4 Approve Allocation of Income For Did Not Vote Management 5 Approve Profit Participation of For Did Not Vote Management Employees Through Allotment of Repurchased Shares of Colruyt 6 Approve Discharge of Directors For Did Not Vote Management 7 Approve Discharge of Auditors For Did Not Vote Management 8a Reelect NV Anima Represented by Jef For Did Not Vote Management Colruyt as Director 8b Reelect Francois Gillet as Director For Did Not Vote Management 9 Allow Questions None Did Not Vote Management COLRUYT SA Ticker: COLR Security ID: B26882165 Meeting Date: OCT 10, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor I.1 Receive Special Board Report None Did Not Vote Management (Non-Voting) I.2 Receive Special Auditor Report None Did Not Vote Management (Non-Voting) I.3 Approve Employee Stock Purchase Plan Up For Did Not Vote Management To 200,000 Shares I.4 Approve Fixing of the Price of Shares For Did Not Vote Management to Be Issued I.5 Eliminate Preemptive Rights Re: Item For Did Not Vote Management I.3 I.6 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights I.7 Approve Subscription Period Re: Item For Did Not Vote Management I.3 I.8 Authorize Board to Implement Approved For Did Not Vote Management Resolutions and Fill Required Documents/Formalities at Trade Registry II.1 Receive Special Board Report None Did Not Vote Management (Non-Voting) II.2 Authorize Repurchase of 3,334,860 For Did Not Vote Management Shares II.3 Authorize Cancellation of Repurchased For Did Not Vote Management Shares COMMONWEALTH BANK OF AUSTRALIA Ticker: CBA Security ID: Q26915100 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: NOV 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2008 2a Elect John M. Schubert as Director For For Management 2b Elect Colin R. Galbraith as Director For For Management 2c Elect Jane S. Hemstritch as Director For For Management 2d Elect Andrew M. Mohl as Director For For Management 3 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 4 Approve Grant of Securities to Ralph J. For For Management Norris, CEO, under the Group Leadership Share Plan 5 Approve Increase in Remuneration of For For Management Non-Executive Directors from A$3 Million Per Annum to A$4 Million Per Annum 6 Amend Constitution Re: Direct Voting, For For Management Director Nomination Time Frame, and Fit and Proper Policy COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 0.060 per A Bearer Share and EUR 0.006 per B Registered Share 3 Approve Discharge of Board and Senior For For Management Management 4.1 Elect Johann Rupert as Director For Against Management 4.2 Elect Jean-Paul Aeschimann as Director For Against Management 4.3 Elect Franco Cologni as Director For Against Management 4.4 Elect Lord Douro as Director For Against Management 4.5 Elect Yves-Andre Istel as Director For Against Management 4.6 Elect Richard Lepeu as Director For Against Management 4.7 Elect Ruggero Magnoni as Director For Against Management 4.8 Elect Simon Murray as Director For Against Management 4.9 Elect Alain Dominique Perrin as For Against Management Director 4.10 Elect Norbert Platt as Director For For Management 4.11 Elect Alan Quasha as Director For For Management 4.12 Elect Lord Clifton as Director For Against Management 4.13 Elect Jan Rupert as Director For Against Management 4.14 Elect Juergen Schrempp as Director For Against Management 4.15 Elect Martha Wikstrom as Director For Against Management 5 Ratify PricewaterhouseCoopers as For For Management Auditors COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: OCT 8, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization Plan to Focus For For Management Company as Pure Investment Vehicle and Convert Corporate Form into Partnership Limited by Shares; Approve Related Article Amedments 2 Elect Yves-Andre Istel, Ruggero For For Management Magnoni, Alan Quasha, and Juergen Schrempp as Members of the Board of Overseers (Bundled) 3 Authorize Repurchase of up to Ten For For Management Percent of Issued Share Capital COMPUTERSHARE LIMITED Ticker: CPU Security ID: Q2721E105 Meeting Date: NOV 11, 2008 Meeting Type: Annual Record Date: NOV 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2008 2 Approve Remuneration Report for the For For Management Year Ended June 30, 2008 3 Elect Anthony Norman Wales as Director For For Management 4 Elect Simon David Jones as Director For For Management 5 Elect Nerolie Phyllis Withnall as For For Management Director DANA PETROLEUM PLC Ticker: DNX Security ID: G26503113 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Philip Dayer as Director For For Management 3 Elect Brian Johnston as Director For For Management 4 Approve Remuneration Report For For Management 5 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 6 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 7 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 348,005 in Connection with Employee Share and Long Term Incentive Schemes; Otherwise up to GBP 4,343,704 8 Adopt New Articles of Association For For Management 9 Subject to the Passing of Resolution 7, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 651,556 10 Authorise 8,687,409 Ordinary Shares for For For Management Market Purchase DE LA RUE PLC Ticker: Security ID: G2702K121 Meeting Date: JUL 14, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal by the Company of Cash For For Management Systems DE LA RUE PLC Ticker: Security ID: G2702K121 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 14.87 Pence For For Management Per Ordinary Share 4 Re-elect Sir Jeremy Greenstock as For For Management Director 5 Re-elect Stephen King as Director For For Management 6 Re-elect Keith Hodgkinson as Director For For Management 7 Re-elect Dr Philip Nolan as Director For For Management 8 Re-elect Nicholas Brookes as Director For For Management 9 Reappoint KPMG Audit plc as Auditors of For For Management the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 14,866,161 12 Subject to the Passing of the Previous For For Management Resolution, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,229,924 13 Authorise 14,985,090 Ordinary Shares For For Management for Market Purchase 14 Adopt New Articles of Association For For Management DEXUS PROPERTY GROUP (FORMERLY DB RREEF TRUST) Ticker: DXS Security ID: Q3190P100 Meeting Date: OCT 29, 2008 Meeting Type: Annual Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Elizabeth Alexander as Director For For Management of Dexus Funds Management Ltd 2 Elect Barry Brownjohn as Director of For For Management Dexus Funds Management Ltd 3 Elect Charles Leitner as Director of For For Management Dexus Funds Management Ltd 4 Elect Brian Scullin as Director of For For Management Dexus Funds Management Ltd 5 Approve Increase in Remuneration Pool For For Management for the Non-Executive Directors of Dexus Funds Management Ltd and Dexus Holding Pty Ltd to A$1.75 million Per Annum 6 Approve Remuneration Report for the For For Management Year Ended June 30, 2008 ESPRIT HOLDINGS Ticker: 330 Security ID: G3122U145 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: NOV 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Final Dividend of HK$1.15 Per For For Management Share 3 Approve Special Dividend of HK$2.10 Per For For Management Share 4a Reelect Thomas Johannes Grote as For For Management Director 4b Reelect Raymond Or Ching Fai as For For Management Director 4c Reelect Hans-Joachim Korber as Director For For Management 4d Authorize Directors to Fix Their For For Management Remuneration 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares GDF SUEZ Ticker: GSZ Security ID: F42768105 Meeting Date: DEC 17, 2008 Meeting Type: Special Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement and Its For For Management Remuneration to GDF Investissements 31 2 Approve Spin-Off Agreement and Its For For Management Remuneration to GDF Investissements 37 3 Amend Article 16 of the Bylaws Re: For For Management Election of Vice-Chairman 4 Amend Articles 13.1 and 13.3 of the For For Management Bylaws Re: Election of Shareholder Employee Representative to the Board of Directors 5 Authorize Filing of Required For For Management Documents/Other Formalities GREENE KING PLC Ticker: GNK Security ID: G40880133 Meeting Date: SEP 2, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 18.7 Pence For For Management Per Ordinary Share 4 Re-elect Tim Bridge as Director For For Management 5 Re-elect David Elliott as Director For For Management 6 Re-elect Jane Scriven as Director For For Management 7 Re-elect John Brady as Director For For Management 8 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 5,604,835.50 11 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 840,725 12 Authorise 13,451,605 Ordinary Shares For For Management for Market Purchase 13 Adopt New Articles of Association For For Management 14 Adopt New Memorandum of Association For For Management INCITEC PIVOT LTD Ticker: IPL Security ID: Q4887E101 Meeting Date: SEP 5, 2008 Meeting Type: Special Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Giving of Financial Assistance For For Management to Incitec Pivot US Holdings Pty Ltd (Bidco) by Acquired Subsidiaries 2 Approve Conversion of the Company's For For Management Fully Paid Ordinary Shares Into a Larger Number on the Basis that Every One Fully Paid Ordinary Share be Divided Into 20 Fully Paid Ordinary Shares LAND SECURITIES GROUP PLC Ticker: LAND Security ID: G5375M118 Meeting Date: JUL 17, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm the Interim Dividend; Approve For For Management Final Dividend of 16 Pence Per Ordinary Share 3 Approve Remuneration Report For For Management 4 Elect Sir Christopher Bland as Director For For Management 5 Elect Rick Haythornthwaite as Director For For Management 6 Elect Kevin O'Byrne as Director For For Management 7 Re-elect David Rough as Director For For Management 8 Re-elect Alison Carnwath as Director For For Management 9 Re-elect Ian Ellis as Director For For Management 10 Re-elect Richard Akers as Director For For Management 11 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 12,906,770.40 14 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,354,661 15 Authorise 47,093,229 Ordinary Shares For For Management for Market Purchase 16 Amend Articles of Association For For Management 17 Auth. Company and its Subsidiaries to For For Management Make EU Political Donations to Political Parties and/or Independent Election Candidates up to GBP 0.02M,to Political Org. Other Than Political Parties up to GBP 0.02M and Incur EU Political Expenditure up to GBP 0.02M LOGITECH INTERNATIONAL SA Ticker: LOGI Security ID: H50430232 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2008 2 Approve Allocation of Income and For For Management Omission of Dividends 3 Decrease Existing Pool of Conditional For For Management Capital 4 Amend 1996 and 2006 Employee Share For For Management Purchase Plans 5 Approve Issuance of Convertible Bonds For For Management without Preemptive Rights; Approve Creation of CHF 6.3 Million Pool of Capital to Cover Conversion Rights 6 Approve Executive Incentive Bonus Plan For Against Management 7 Approve Discharge of Board and Senior For For Management Management 8.1 Elect Gerald Quindlen as Director For For Management 8.2 Elect Richard Laube as Director For For Management 8.3 Elect Matthew Bosquette as Director For For Management 9 Ratify PricewaterhouseCoopers SA as For For Management Auditors NATIONAL GRID PLC Ticker: NG/ Security ID: G6375K151 Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of 21.3 Pence For For Management Per Ordinary Share 3 Elect Bob Catell as Director For For Management 4 Elect Tom King as Director For For Management 5 Elect Philip Aiken as Director For For Management 6 Re-elect John Allan as Director For For Management 7 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Approve Remuneration Report For For Management 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 94,936,979 11 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 14,240,547 12 Authorise 249,936,128 Ordinary Shares For For Management for Market Purchase 13 Adopt New Articles of Association For For Management ROYAL BANK OF SCOTLAND GROUP PLC, THE Ticker: RBS Security ID: G76891111 Meeting Date: NOV 20, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Ordinary For For Management Share Capital by the Creation of an Additional 22,909,776,276 Ordinary Shares of 25 Pence Each; Authorise Issue of Equity with Pre-emptive Rights up to GBP 8,092,121,756 (Placing and Open Offer) 2 Subject to the Placing and Open Offer For For Management of 22,909,776,276 New Shares in the Company Becoming Unconditional, Approve Waiver on Tender-Bid Requirement SCOTTISH & SOUTHERN ENERGY PLC Ticker: SSEZF Security ID: G7885V109 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 42.4 Pence For For Management Per Ordinary Share 4 Re-elect Colin Hood as Director For For Management 5 Re-elect Ian Marchant as Director For For Management 6 Re-elect Rene Medori as Director For For Management 7 Re-elect Sir Robert Smith as Director For For Management 8 Reappoint KPMG Audit plc as Auditors of For For Management the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 145,024,470 11 Subject to the Passing of Resolution For For Management 10, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 21,753,671 12 Authorise 87,014,682 Ordinary Shares For For Management for Market Purchase 13 Adopt New Articles of Association For For Management SFCG CO. LTD. (FORMERLY SHOHKOH FUND & CO. LTD.) Ticker: 8597 Security ID: J74638107 Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: JUL 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 150 2.1 Elect Director For For Management 2.2 Elect Director For For Management 3 Appoint Internal Statutory Auditor For Against Management 4 Appoint Alternate Internal Statutory For Against Management Auditor SONIC HEALTHCARE LIMITED Ticker: SHL Security ID: Q8563C107 Meeting Date: NOV 20, 2008 Meeting Type: Annual Record Date: NOV 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Peter Campbell as Director For For Management 2 Elect Lou Panaccio as Director For For Management 3 Elect Chirs Wilks as Director For Against Management 4 Approve Remuneration Report for the For For Management Year Ended June 30, 2008 5 Ratify Past Issuance of 4.94 Million For For Management Shares at A$12.92 Each to Citigroup Global Markets Australia Pty Ltd Made on Oct. 10, 2008, Pursuant to an Underwriting Agreement 6 Approve Sonic Healthcare Limited For For Management Employee Option Plan (Plan) 7 Approve Grant of 1.75 Million Options For For Management to Colin Goldschmidt, Chief Executive Officer and Managing Director, under the Plan 8 Approve Grant of 875,000 Options to For For Management Chris Wilks, Finance Director and Chief Financial Officer, under the Plan STAGECOACH GROUP PLC Ticker: SGC Security ID: G8403M209 Meeting Date: AUG 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 4.05 Pence For For Management Per Ordinary Share 4 Re-elect Ewan Brown as Director For For Management 5 Re-elect Iain Duffin as Director For For Management 6 Re-elect Ann Gloag as Director For For Management 7 Re-elect Robert Speirs as Director For For Management 8 Re-elect Brian Souter as Director For For Management 9 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Amend Stagecoach Sharesave Scheme For For Management 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,352,254 13 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 352,838 14 Authorise up to Ten Percent of the For For Management Company's Issued Ordinary Share Capital for Market Purchase 15 Adopt New Articles of Association For For Management SUEZ Ticker: SZE Security ID: F90131115 Meeting Date: JUL 16, 2008 Meeting Type: Annual/Special Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger by Absorption of Rivolam For For Management 2 Approve Spin-Off of Suez Environnement For For Management 3 Approve Distribution of 65 percent of For For Management Suez Environnement to Suez's Shareholders 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Merger by Absorption of Suez by For For Management GDF 6 Authorize Filing of Required For For Management Documents/Other Formalities VEDANTA RESOURCES PLC Ticker: VED Security ID: G9328D100 Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 25 US Cents For For Management Per Ordinary Share 4 Re-elect Navin Agarwal as Director For For Management 5 Re-elect Kuldip Kaura as Director For For Management 6 Re-elect Naresh Chandra as Director For For Management 7 Re-elect Euan Macdonald as Director For For Management 8 Re-elect Aman Mehta as Director For For Management 9 Re-elect Dr Shailendra Tamotia as For For Management Director 10 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 11 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 12 Authorise Issue of Equity with For For Management Pre-emptive Rights up to USD 3,275,956 in Connection with the USD 725 Million 4.60 Percent Guaranteed Convertible Bonds Due 2026 Issued by Vedanta Finance (Jersey) Limited; Otherwise, up to USD 9,986,611 13 Subject to the Passing of Resolution For For Management 12, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,440,653 14 Authorise 28,813,069 Ordinary Shares For For Management for Market Purchase 15 Adopt New Articles of Association; For For Management Amend New Articles of Association Re: Directors' Conflicts of Interest VODAFONE GROUP PLC Ticker: VOD Security ID: G93882135 Meeting Date: JUL 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Sir John Bond as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Re-elect Andy Halford as Director For For Management 6 Re-elect Alan Jebson as Director For For Management 7 Re-elect Nick Land as Director For For Management 8 Re-elect Anne Lauvergeon as Director For For Management 9 Re-elect Simon Murray as Director For For Management 10 Re-elect Luc Vandevelde as Director For For Management 11 Re-elect Anthony Watson as Director For For Management 12 Re-elect Philip Yea as Director For For Management 13 Approve Final Dividend of 5.02 Pence For For Management Per Ordinary Share 14 Approve Remuneration Report For For Management 15 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 16 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 17 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,100,000,000 18 Subject to the Passing of Resolution For For Management 17, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 300,000,000 19 Authorise 5,300,000,000 Ordinary Shares For For Management for Market Purchase 20 Authorise the Company and its For For Management Subsidiaries to Make EU Political Donations to Political Parties, and/or Independent Election Candidates, to Political Organisations Other Than Political Parties and Incur EU Political Expenditure up to GBP 100,000 21 Amend Articles of Association For For Management 22 Approve Vodafone Group 2008 Sharesave For For Management Plan VOESTALPINE AG (FORMERLY VOEST-ALPINE STAHL AG) Ticker: VOE Security ID: A9101Y103 Meeting Date: JUL 2, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income for Fiscal For For Management 2007/2008 3 Approve Discharge of Management Board For For Management for Fiscal 2007/2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007/2008 5 Ratify Auditors for Fiscal 2008/2009 For Against Management 6 Authorize Share Repurchase Program and For Against Management Reissuance of Repurchased Shares to Key Employees, Executives and Members of the Management Board; Authorize Cancellation of up to 16.4 Million Repurchased Shares WESTPAC BANKING CORPORATION Ticker: WBC Security ID: Q97417101 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: DEC 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended Sept. 30, 2008 2 Approve Remuneration Report for the For For Management Financial Year Ended Sept. 30, 2008 3a Elect Elizabeth Blomfield Bryan as For For Management Director 3b Elect Carolyn Judith Hewson as Director For For Management 3c Elect Lindsay Philip Maxsted as For For Management Director 3d Elect John Simon Curtis as Director For For Management 3e Elect Peter John Oswin Hawkins as For For Management Director 3f Elect Graham John Reaney as Director For For Management 4 Approve Increase in Remuneration of None Against Management Non-Executive Directors from A$3 Million Per Annum to A$4.5 Million Per Annum WPP GROUP PLC Ticker: Security ID: G9787H105 Meeting Date: OCT 30, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement; Approve For For Management Reduction and Subsequent Increase in Cap,; Capitalise Reserves; Issue Equity with Rights; Adopt Replacement and Continuing Share Plans; Ensure Satisfaction of Outstanding and Existing Awards; Amend Art. of Assoc. 2 Reduce Amount Standing to Credit of New For For Management WPP's Share Premium Account (Including Amount Arising Pursuant to Scheme) in Its Entirety (or up to Such Amount Approved by Jersey Court) by Crediting Such Amount to a Reserve of Profit to be Available to New WPP 3 Approve Change of Company Name to WPP For For Management 2008 plc 4 Approve Delisting of WPP Shares from For For Management the Official List 5 Authorise the New WPP Directors to For For Management Ensure that the Sponsoring Companies of the Inherited Share Plans are Able to Satisfy Existing Awards Under the Inherited Share Plans Using Newly Issued New WPP Shares or New WPP Treasury Shares WPP GROUP PLC Ticker: Security ID: G9787H105 Meeting Date: OCT 30, 2008 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed For For Management to be Made Between the Company and the Holders of the Scheme Shares DREYFUS INTERNATIONAL SMALL CAP FUND BANCA POPOLARE DI MILANO Ticker: PMI Security ID: T15120107 Meeting Date: DEC 12, 2008 Meeting Type: Special Record Date: DEC 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 31, 32, 33, 36, 41, 44, For For Management and 45 of the Company Bylaws; Introduction of Article 50 1 Amend Rules Governing General Meetings For For Management BANCO SANTANDER S.A. Ticker: SAN Security ID: E19790109 Meeting Date: SEP 21, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve EUR 71.69 Million Capital For For Management Increase via Issuance of 143.38 Million New Common Shares with EUR 0.5 Par Value Each and a Share Issuance Premium to be Determined by the Board, in Accordance with Article 153.1c of Spanish Companies Law 2 Approve Delivery of 100 Banco Santander For For Management Shares to Each Employee of the Alliance & Leicester Plc Group as Special Bonus at the Completion of the Acquisition 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions BARCLAYS PLC Ticker: BCLYF Security ID: G08036124 Meeting Date: NOV 24, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Ordinary For Abstain Management Share Capital from GBP 2,499,000,000 to GBP 3,499,000,000 2 Authorise Issue of Equity or For Abstain Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 1,290,000,000, USD 77,500,000, EUR 40,000,000 and JPY 40,000,000 3 Subject to the Passing of Resolution 2, For Abstain Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 500,000,000 4 Subject to Passing of Resolution For Abstain Management 2,Approve Proposed Issue by Company,Upon Conversion of GBP 4,050,000,000 of Mandatorily Convertible Notes to be Issued by Barclays Bank plc,of New Ord. Shares at a Discount of Approximately 25.3 Percent to Mid Market Price BENDIGO AND ADELAIDE BANK LTD. Ticker: BEN Security ID: Q1456C110 Meeting Date: OCT 27, 2008 Meeting Type: Annual Record Date: OCT 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2008 2 Elect Kevin Osborn as Director For For Management 3 Elect Kevin Abrahamson as Director For For Management 4 Elect Jamie McPhee as Director For For Management 5 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 6 Approve Future Issuance of Shares Under For For Management the New Employee Share Grant Scheme 7 Approve Future Issuance of Shares Under For For Management the New Employee Salary Sacrifice and Deferred Share Plan 8 Approve Future Issuance of Shares Under None For Management the Non-Executive Director Fee Sacrifice Plan 9 Approve Grant of Options and For For Management Performance Rights to Jamie McPhee, Executive Director, Under the Executive Incentive Plan 10 Renew the Proportional Takeover For For Management Provisions of the Constitution for a Further Three Years BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: Q1498M100 Meeting Date: NOV 27, 2008 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Consider BHP Billiton Plc's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 2 Receive and Consider BHP Billiton Ltd's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 3 Elect Paul Anderson as Director of BHP For For Management Billiton Plc 4 Elect Paul Anderson as Director of BHP For For Management Billiton Ltd 5 Elect Don Argus as Director of BHP For For Management Billiton Plc 6 Elect Don Argus as Director of BHP For For Management Billiton Ltd 7 Elect John Buchanan as Director of BHP For For Management Billiton Plc 8 Elect John Buchanan as Director of BHP For For Management Billiton Ltd 9 Elect David Crawford as Director of BHP For For Management Billiton Plc 10 Elect David Crawford as Director of BHP For For Management Billiton Ltd 11 Elect Jacques Nasser as Director of BHP For For Management Billiton Plc 12 Elect Jacques Nasser as Director of BHP For For Management Billiton Ltd 13 Elect John Schubert as Director of BHP For For Management Billiton Plc 14 Elect John Schubert as Director of BHP For For Management Billiton Ltd 15 Elect Alan Boeckmann as Director of BHP For For Management Billiton Plc 16 Elect Alan Boeckmann as Director of BHP For For Management Billiton Ltd 17 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Plc 18 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Ltd 19 Elect David Morgan as Director of BHP For For Management Billiton Plc 20 Elect David Morgan as Director of BHP For For Management Billiton Ltd 21 Elect Keith Rumble as Director of BHP For For Management Billiton Plc 22 Elect Keith Rumble as Director of BHP For For Management Billiton Ltd 23 Approve KPMG Audit plc as Auditors of For For Management BHP Billiton Plc 24 Approve Issuance of 555.97 Million For For Management Shares at $0.50 Each to BHP Billiton Plc Pursuant to its Group Incentive Schemes 25 Renew the Disapplication of Pre-Emption For For Management Rights in BHP Billiton Plc 26 Authorize Repurchase of Up To 223.11 For For Management Million Shares in BHP Billiton Plc 27i Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on April 30, 2009 27ii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on May 29, 2009 27iii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on June 15, 2009 27iv Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on July 31, 2009 27v Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on Sept. 15, 2009 27vi Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on on Nov. 30, 2009 28 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 29 Approve Amendment to the Group For For Management Incentive Scheme to Increase Target Bonus Amount from 140 Percent to 160 Percent and to Increase the Maximum Bonus from 1.5 to 2.0 Times the Target Bonus Amount 30 Approve Grant of Approximately 49,594 For For Management Deferred Shares, 197,817 Options, and 349,397 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and Long Term Incentive Plan 31 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Plc to $3.8 Million 32 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Ltd to $3.8 Million 33 Approve Amendments to the Articles of For For Management Association of BHP Billiton Plc 34 Approve Amendments to the Constitution For For Management of BHP Billiton Ltd BNP PARIBAS Ticker: BNP Security ID: F1058Q238 Meeting Date: DEC 19, 2008 Meeting Type: Special Record Date: DEC 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Contribution in Kind of For For Management 98,529,695 Fortis Banque Shares by SFPI 2 Approve Contribution in Kind of For For Management 263,586,083 Fortis Banque Luxembourg Shares by Grand Duchy of Luxembourg 3 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 4 Authorize Filing of Required For For Management Documents/Other Formalities CHARTER PLC Ticker: Security ID: G2067Y104 Meeting Date: OCT 1, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement; Auth. For For Management Directors to Carry Scheme into Effect; Approve Reduction and Subsequent Increase in Share Cap.; Capitalise Reserves to Charter International plc and/or Its Nominee(s); Issue Equity with Rights; Amend Articles of Assoc. 2 Approve Distribution by Charter For For Management International plc from Time to Time of Reserves as Dividends; Approve Application by Charter International plc from Time to Time of Reserves Toward Any Other Lawful Purpose to Which such a Reserve May be Applied 3 Approve Charter International plc Long For For Management Term Incentive Plan 4 Approve Charter International plc For For Management Deferred Bonus Plan CHARTER PLC Ticker: Security ID: G2067Y104 Meeting Date: OCT 1, 2008 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed For For Management to be Made Between the Company and the Holders of the Old Charter Ordinary Shares CHINA CITIC BANK CORPORATION LTD. Ticker: Security ID: Y1434M116 Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Li Zheping as Independent For For Management Non-Executive Director 2 Approve Connected Transaction with a For For Management Related Party and Related Annual Caps CITIC INT'L FINANCIAL HLDGS (FORMERLY CITIC KA WAH) Ticker: Security ID: Y1636Y108 Meeting Date: OCT 16, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 2 Approve Transfer by Gloryshare For For Management Investments Ltd. of Such Number of H Shares in the Capital of China CITIC Bank Corp. Ltd. to Banco Bilbao Vizcaya Argentaria, S.A. Pursuant to a Framework Agreement CITIC INT'L FINANCIAL HLDGS (FORMERLY CITIC KA WAH) Ticker: Security ID: Y1636Y108 Meeting Date: OCT 16, 2008 Meeting Type: Court Record Date: OCT 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management COLRUYT SA Ticker: COLR Security ID: B26882165 Meeting Date: SEP 17, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' and Auditors' None Did Not Vote Management Reports (Non-Voting) 2a Accept Financial Statements For Did Not Vote Management 2b Accept Consolidated Financial For Did Not Vote Management Statements 3 Approve Dividends of EUR 3.68 For Did Not Vote Management 4 Approve Allocation of Income For Did Not Vote Management 5 Approve Profit Participation of For Did Not Vote Management Employees Through Allotment of Repurchased Shares of Colruyt 6 Approve Discharge of Directors For Did Not Vote Management 7 Approve Discharge of Auditors For Did Not Vote Management 8a Reelect NV Anima Represented by Jef For Did Not Vote Management Colruyt as Director 8b Reelect Francois Gillet as Director For Did Not Vote Management 9 Allow Questions None Did Not Vote Management COLRUYT SA Ticker: COLR Security ID: B26882165 Meeting Date: OCT 10, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor I.1 Receive Special Board Report None Did Not Vote Management (Non-Voting) I.2 Receive Special Auditor Report None Did Not Vote Management (Non-Voting) I.3 Approve Employee Stock Purchase Plan Up For Did Not Vote Management To 200,000 Shares I.4 Approve Fixing of the Price of Shares For Did Not Vote Management to Be Issued I.5 Eliminate Preemptive Rights Re: Item For Did Not Vote Management I.3 I.6 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights I.7 Approve Subscription Period Re: Item For Did Not Vote Management I.3 I.8 Authorize Board to Implement Approved For Did Not Vote Management Resolutions and Fill Required Documents/Formalities at Trade Registry II.1 Receive Special Board Report None Did Not Vote Management (Non-Voting) II.2 Authorize Repurchase of 3,334,860 For Did Not Vote Management Shares II.3 Authorize Cancellation of Repurchased For Did Not Vote Management Shares COMMONWEALTH BANK OF AUSTRALIA Ticker: CBA Security ID: Q26915100 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: NOV 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2008 2a Elect John M. Schubert as Director For For Management 2b Elect Colin R. Galbraith as Director For For Management 2c Elect Jane S. Hemstritch as Director For For Management 2d Elect Andrew M. Mohl as Director For For Management 3 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 4 Approve Grant of Securities to Ralph J. For For Management Norris, CEO, under the Group Leadership Share Plan 5 Approve Increase in Remuneration of For For Management Non-Executive Directors from A$3 Million Per Annum to A$4 Million Per Annum 6 Amend Constitution Re: Direct Voting, For For Management Director Nomination Time Frame, and Fit and Proper Policy COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 0.060 per A Bearer Share and EUR 0.006 per B Registered Share 3 Approve Discharge of Board and Senior For For Management Management 4.1 Elect Johann Rupert as Director For Against Management 4.2 Elect Jean-Paul Aeschimann as Director For Against Management 4.3 Elect Franco Cologni as Director For Against Management 4.4 Elect Lord Douro as Director For Against Management 4.5 Elect Yves-Andre Istel as Director For Against Management 4.6 Elect Richard Lepeu as Director For Against Management 4.7 Elect Ruggero Magnoni as Director For Against Management 4.8 Elect Simon Murray as Director For Against Management 4.9 Elect Alain Dominique Perrin as For Against Management Director 4.10 Elect Norbert Platt as Director For For Management 4.11 Elect Alan Quasha as Director For For Management 4.12 Elect Lord Clifton as Director For Against Management 4.13 Elect Jan Rupert as Director For Against Management 4.14 Elect Juergen Schrempp as Director For Against Management 4.15 Elect Martha Wikstrom as Director For Against Management 5 Ratify PricewaterhouseCoopers as For For Management Auditors COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: OCT 8, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization Plan to Focus For For Management Company as Pure Investment Vehicle and Convert Corporate Form into Partnership Limited by Shares; Approve Related Article Amedments 2 Elect Yves-Andre Istel, Ruggero For For Management Magnoni, Alan Quasha, and Juergen Schrempp as Members of the Board of Overseers (Bundled) 3 Authorize Repurchase of up to Ten For For Management Percent of Issued Share Capital COMPUTERSHARE LIMITED Ticker: CPU Security ID: Q2721E105 Meeting Date: NOV 11, 2008 Meeting Type: Annual Record Date: NOV 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2008 2 Approve Remuneration Report for the For For Management Year Ended June 30, 2008 3 Elect Anthony Norman Wales as Director For For Management 4 Elect Simon David Jones as Director For For Management 5 Elect Nerolie Phyllis Withnall as For For Management Director DANA PETROLEUM PLC Ticker: DNX Security ID: G26503113 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Philip Dayer as Director For For Management 3 Elect Brian Johnston as Director For For Management 4 Approve Remuneration Report For For Management 5 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 6 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 7 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 348,005 in Connection with Employee Share and Long Term Incentive Schemes; Otherwise up to GBP 4,343,704 8 Adopt New Articles of Association For For Management 9 Subject to the Passing of Resolution 7, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 651,556 10 Authorise 8,687,409 Ordinary Shares for For For Management Market Purchase DE LA RUE PLC Ticker: Security ID: G2702K121 Meeting Date: JUL 14, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal by the Company of Cash For For Management Systems DE LA RUE PLC Ticker: Security ID: G2702K121 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 14.87 Pence For For Management Per Ordinary Share 4 Re-elect Sir Jeremy Greenstock as For For Management Director 5 Re-elect Stephen King as Director For For Management 6 Re-elect Keith Hodgkinson as Director For For Management 7 Re-elect Dr Philip Nolan as Director For For Management 8 Re-elect Nicholas Brookes as Director For For Management 9 Reappoint KPMG Audit plc as Auditors of For For Management the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 14,866,161 12 Subject to the Passing of the Previous For For Management Resolution, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,229,924 13 Authorise 14,985,090 Ordinary Shares For For Management for Market Purchase 14 Adopt New Articles of Association For For Management DEXUS PROPERTY GROUP (FORMERLY DB RREEF TRUST) Ticker: DXS Security ID: Q3190P100 Meeting Date: OCT 29, 2008 Meeting Type: Annual Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Elizabeth Alexander as Director For For Management of Dexus Funds Management Ltd 2 Elect Barry Brownjohn as Director of For For Management Dexus Funds Management Ltd 3 Elect Charles Leitner as Director of For For Management Dexus Funds Management Ltd 4 Elect Brian Scullin as Director of For For Management Dexus Funds Management Ltd 5 Approve Increase in Remuneration Pool For For Management for the Non-Executive Directors of Dexus Funds Management Ltd and Dexus Holding Pty Ltd to A$1.75 million Per Annum 6 Approve Remuneration Report for the For For Management Year Ended June 30, 2008 ESPRIT HOLDINGS Ticker: 330 Security ID: G3122U145 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: NOV 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Final Dividend of HK$1.15 Per For For Management Share 3 Approve Special Dividend of HK$2.10 Per For For Management Share 4a Reelect Thomas Johannes Grote as For For Management Director 4b Reelect Raymond Or Ching Fai as For For Management Director 4c Reelect Hans-Joachim Korber as Director For For Management 4d Authorize Directors to Fix Their For For Management Remuneration 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares GDF SUEZ Ticker: GSZ Security ID: F42768105 Meeting Date: DEC 17, 2008 Meeting Type: Special Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement and Its For For Management Remuneration to GDF Investissements 31 2 Approve Spin-Off Agreement and Its For For Management Remuneration to GDF Investissements 37 3 Amend Article 16 of the Bylaws Re: For For Management Election of Vice-Chairman 4 Amend Articles 13.1 and 13.3 of the For For Management Bylaws Re: Election of Shareholder Employee Representative to the Board of Directors 5 Authorize Filing of Required For For Management Documents/Other Formalities GREENE KING PLC Ticker: GNK Security ID: G40880133 Meeting Date: SEP 2, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 18.7 Pence For For Management Per Ordinary Share 4 Re-elect Tim Bridge as Director For For Management 5 Re-elect David Elliott as Director For For Management 6 Re-elect Jane Scriven as Director For For Management 7 Re-elect John Brady as Director For For Management 8 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 5,604,835.50 11 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 840,725 12 Authorise 13,451,605 Ordinary Shares For For Management for Market Purchase 13 Adopt New Articles of Association For For Management 14 Adopt New Memorandum of Association For For Management INCITEC PIVOT LTD Ticker: IPL Security ID: Q4887E101 Meeting Date: SEP 5, 2008 Meeting Type: Special Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Giving of Financial Assistance For For Management to Incitec Pivot US Holdings Pty Ltd (Bidco) by Acquired Subsidiaries 2 Approve Conversion of the Company's For For Management Fully Paid Ordinary Shares Into a Larger Number on the Basis that Every One Fully Paid Ordinary Share be Divided Into 20 Fully Paid Ordinary Shares LAND SECURITIES GROUP PLC Ticker: LAND Security ID: G5375M118 Meeting Date: JUL 17, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm the Interim Dividend; Approve For For Management Final Dividend of 16 Pence Per Ordinary Share 3 Approve Remuneration Report For For Management 4 Elect Sir Christopher Bland as Director For For Management 5 Elect Rick Haythornthwaite as Director For For Management 6 Elect Kevin O'Byrne as Director For For Management 7 Re-elect David Rough as Director For For Management 8 Re-elect Alison Carnwath as Director For For Management 9 Re-elect Ian Ellis as Director For For Management 10 Re-elect Richard Akers as Director For For Management 11 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 12,906,770.40 14 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,354,661 15 Authorise 47,093,229 Ordinary Shares For For Management for Market Purchase 16 Amend Articles of Association For For Management 17 Auth. Company and its Subsidiaries to For For Management Make EU Political Donations to Political Parties and/or Independent Election Candidates up to GBP 0.02M,to Political Org. Other Than Political Parties up to GBP 0.02M and Incur EU Political Expenditure up to GBP 0.02M LOGITECH INTERNATIONAL SA Ticker: LOGI Security ID: H50430232 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2008 2 Approve Allocation of Income and For For Management Omission of Dividends 3 Decrease Existing Pool of Conditional For For Management Capital 4 Amend 1996 and 2006 Employee Share For For Management Purchase Plans 5 Approve Issuance of Convertible Bonds For For Management without Preemptive Rights; Approve Creation of CHF 6.3 Million Pool of Capital to Cover Conversion Rights 6 Approve Executive Incentive Bonus Plan For Against Management 7 Approve Discharge of Board and Senior For For Management Management 8.1 Elect Gerald Quindlen as Director For For Management 8.2 Elect Richard Laube as Director For For Management 8.3 Elect Matthew Bosquette as Director For For Management 9 Ratify PricewaterhouseCoopers SA as For For Management Auditors NATIONAL GRID PLC Ticker: NG/ Security ID: G6375K151 Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of 21.3 Pence For For Management Per Ordinary Share 3 Elect Bob Catell as Director For For Management 4 Elect Tom King as Director For For Management 5 Elect Philip Aiken as Director For For Management 6 Re-elect John Allan as Director For For Management 7 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Approve Remuneration Report For For Management 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 94,936,979 11 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 14,240,547 12 Authorise 249,936,128 Ordinary Shares For For Management for Market Purchase 13 Adopt New Articles of Association For For Management ROYAL BANK OF SCOTLAND GROUP PLC, THE Ticker: RBS Security ID: G76891111 Meeting Date: NOV 20, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Ordinary For For Management Share Capital by the Creation of an Additional 22,909,776,276 Ordinary Shares of 25 Pence Each; Authorise Issue of Equity with Pre-emptive Rights up to GBP 8,092,121,756 (Placing and Open Offer) 2 Subject to the Placing and Open Offer For For Management of 22,909,776,276 New Shares in the Company Becoming Unconditional, Approve Waiver on Tender-Bid Requirement SCOTTISH & SOUTHERN ENERGY PLC Ticker: SSEZF Security ID: G7885V109 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 42.4 Pence For For Management Per Ordinary Share 4 Re-elect Colin Hood as Director For For Management 5 Re-elect Ian Marchant as Director For For Management 6 Re-elect Rene Medori as Director For For Management 7 Re-elect Sir Robert Smith as Director For For Management 8 Reappoint KPMG Audit plc as Auditors of For For Management the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 145,024,470 11 Subject to the Passing of Resolution For For Management 10, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 21,753,671 12 Authorise 87,014,682 Ordinary Shares For For Management for Market Purchase 13 Adopt New Articles of Association For For Management SFCG CO. LTD. (FORMERLY SHOHKOH FUND & CO. LTD.) Ticker: 8597 Security ID: J74638107 Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: JUL 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 150 2.1 Elect Director For For Management 2.2 Elect Director For For Management 3 Appoint Internal Statutory Auditor For Against Management 4 Appoint Alternate Internal Statutory For Against Management Auditor SONIC HEALTHCARE LIMITED Ticker: SHL Security ID: Q8563C107 Meeting Date: NOV 20, 2008 Meeting Type: Annual Record Date: NOV 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Peter Campbell as Director For For Management 2 Elect Lou Panaccio as Director For For Management 3 Elect Chirs Wilks as Director For Against Management 4 Approve Remuneration Report for the For For Management Year Ended June 30, 2008 5 Ratify Past Issuance of 4.94 Million For For Management Shares at A$12.92 Each to Citigroup Global Markets Australia Pty Ltd Made on Oct. 10, 2008, Pursuant to an Underwriting Agreement 6 Approve Sonic Healthcare Limited For For Management Employee Option Plan (Plan) 7 Approve Grant of 1.75 Million Options For For Management to Colin Goldschmidt, Chief Executive Officer and Managing Director, under the Plan 8 Approve Grant of 875,000 Options to For For Management Chris Wilks, Finance Director and Chief Financial Officer, under the Plan STAGECOACH GROUP PLC Ticker: SGC Security ID: G8403M209 Meeting Date: AUG 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 4.05 Pence For For Management Per Ordinary Share 4 Re-elect Ewan Brown as Director For For Management 5 Re-elect Iain Duffin as Director For For Management 6 Re-elect Ann Gloag as Director For For Management 7 Re-elect Robert Speirs as Director For For Management 8 Re-elect Brian Souter as Director For For Management 9 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Amend Stagecoach Sharesave Scheme For For Management 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,352,254 13 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 352,838 14 Authorise up to Ten Percent of the For For Management Company's Issued Ordinary Share Capital for Market Purchase 15 Adopt New Articles of Association For For Management SUEZ Ticker: SZE Security ID: F90131115 Meeting Date: JUL 16, 2008 Meeting Type: Annual/Special Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger by Absorption of Rivolam For For Management 2 Approve Spin-Off of Suez Environnement For For Management 3 Approve Distribution of 65 percent of For For Management Suez Environnement to Suez's Shareholders 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Merger by Absorption of Suez by For For Management GDF 6 Authorize Filing of Required For For Management Documents/Other Formalities VEDANTA RESOURCES PLC Ticker: VED Security ID: G9328D100 Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 25 US Cents For For Management Per Ordinary Share 4 Re-elect Navin Agarwal as Director For For Management 5 Re-elect Kuldip Kaura as Director For For Management 6 Re-elect Naresh Chandra as Director For For Management 7 Re-elect Euan Macdonald as Director For For Management 8 Re-elect Aman Mehta as Director For For Management 9 Re-elect Dr Shailendra Tamotia as For For Management Director 10 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 11 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 12 Authorise Issue of Equity with For For Management Pre-emptive Rights up to USD 3,275,956 in Connection with the USD 725 Million 4.60 Percent Guaranteed Convertible Bonds Due 2026 Issued by Vedanta Finance (Jersey) Limited; Otherwise, up to USD 9,986,611 13 Subject to the Passing of Resolution For For Management 12, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,440,653 14 Authorise 28,813,069 Ordinary Shares For For Management for Market Purchase 15 Adopt New Articles of Association; For For Management Amend New Articles of Association Re: Directors' Conflicts of Interest VODAFONE GROUP PLC Ticker: VOD Security ID: G93882135 Meeting Date: JUL 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Sir John Bond as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Re-elect Andy Halford as Director For For Management 6 Re-elect Alan Jebson as Director For For Management 7 Re-elect Nick Land as Director For For Management 8 Re-elect Anne Lauvergeon as Director For For Management 9 Re-elect Simon Murray as Director For For Management 10 Re-elect Luc Vandevelde as Director For For Management 11 Re-elect Anthony Watson as Director For For Management 12 Re-elect Philip Yea as Director For For Management 13 Approve Final Dividend of 5.02 Pence For For Management Per Ordinary Share 14 Approve Remuneration Report For For Management 15 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 16 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 17 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,100,000,000 18 Subject to the Passing of Resolution For For Management 17, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 300,000,000 19 Authorise 5,300,000,000 Ordinary Shares For For Management for Market Purchase 20 Authorise the Company and its For For Management Subsidiaries to Make EU Political Donations to Political Parties, and/or Independent Election Candidates, to Political Organisations Other Than Political Parties and Incur EU Political Expenditure up to GBP 100,000 21 Amend Articles of Association For For Management 22 Approve Vodafone Group 2008 Sharesave For For Management Plan VOESTALPINE AG (FORMERLY VOEST-ALPINE STAHL AG) Ticker: VOE Security ID: A9101Y103 Meeting Date: JUL 2, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income for Fiscal For For Management 2007/2008 3 Approve Discharge of Management Board For For Management for Fiscal 2007/2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007/2008 5 Ratify Auditors for Fiscal 2008/2009 For Against Management 6 Authorize Share Repurchase Program and For Against Management Reissuance of Repurchased Shares to Key Employees, Executives and Members of the Management Board; Authorize Cancellation of up to 16.4 Million Repurchased Shares WESTPAC BANKING CORPORATION Ticker: WBC Security ID: Q97417101 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: DEC 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended Sept. 30, 2008 2 Approve Remuneration Report for the For For Management Financial Year Ended Sept. 30, 2008 3a Elect Elizabeth Blomfield Bryan as For For Management Director 3b Elect Carolyn Judith Hewson as Director For For Management 3c Elect Lindsay Philip Maxsted as For For Management Director 3d Elect John Simon Curtis as Director For For Management 3e Elect Peter John Oswin Hawkins as For For Management Director 3f Elect Graham John Reaney as Director For For Management 4 Approve Increase in Remuneration of None Against Management Non-Executive Directors from A$3 Million Per Annum to A$4.5 Million Per Annum WPP GROUP PLC Ticker: Security ID: G9787H105 Meeting Date: OCT 30, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement; Approve For For Management Reduction and Subsequent Increase in Cap,; Capitalise Reserves; Issue Equity with Rights; Adopt Replacement and Continuing Share Plans; Ensure Satisfaction of Outstanding and Existing Awards; Amend Art. of Assoc. 2 Reduce Amount Standing to Credit of New For For Management WPP's Share Premium Account (Including Amount Arising Pursuant to Scheme) in Its Entirety (or up to Such Amount Approved by Jersey Court) by Crediting Such Amount to a Reserve of Profit to be Available to New WPP 3 Approve Change of Company Name to WPP For For Management 2008 plc 4 Approve Delisting of WPP Shares from For For Management the Official List 5 Authorise the New WPP Directors to For For Management Ensure that the Sponsoring Companies of the Inherited Share Plans are Able to Satisfy Existing Awards Under the Inherited Share Plans Using Newly Issued New WPP Shares or New WPP Treasury Shares WPP GROUP PLC Ticker: Security ID: G9787H105 Meeting Date: OCT 30, 2008 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed For For Management to be Made Between the Company and the Holders of the Scheme Shares DREYFUS SMALL CAP EQUITY FUND AIR METHODS CORP. Ticker: AIRM Security ID: 009128307 Meeting Date: JUL 1, 2008 Meeting Type: Annual Record Date: MAY 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel H. Gray For For Management 1.2 Elect Director Morad Tahbaz For For Management 1.3 Elect Director Aaron D. Todd For For Management 2 Increase Authorized Common Stock For Against Management ANALOGIC CORP. Ticker: ALOG Security ID: 032657207 Meeting Date: JAN 26, 2009 Meeting Type: Annual Record Date: NOV 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Judge For For Management 1.2 Elect Director Gerald L. Wilson For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management ARENA RESOURCES, INC. Ticker: ARD Security ID: 040049108 Meeting Date: DEC 12, 2008 Meeting Type: Annual Record Date: OCT 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd T. Rochford For For Management 1.2 Elect Director Stanley M. McCabe For For Management 1.3 Elect Director Clayton E. Woodrum For For Management 1.4 Elect Director Anthony B. Petrelli For For Management 1.5 Elect Director Carl H. Fiddner For For Management 2 Amend Stock Option Plan For For Management ASPEN TECHNOLOGY, INC. Ticker: AZPN Security ID: 045327103 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald P. Casey For For Management 1.2 Elect Director Stephen M. Jennings For For Management 1.3 Elect Director Michael Pehl For For Management 2 Ratify Auditors For For Management BEBE STORES, INC. Ticker: BEBE Security ID: 075571109 Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Manny Mashouf For For Management 1.2 Elect Director Barbara Bass For For Management 1.3 Elect Director Cynthia Cohen For For Management 1.4 Elect Director Corrado Federico For For Management 1.5 Elect Director Caden Wang For For Management 1.6 Elect Director Gregory Scott For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CACHE, INC. Ticker: CACH Security ID: 127150308 Meeting Date: JUL 1, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Saul For For Management 1.2 Elect Director Thomas E. Reinckens For For Management 1.3 Elect Director Gene G. Gage For For Management 1.4 Elect Director Arthur S. Mintz For For Management 1.5 Elect Director Morton J. Schrader For For Management 2 Ratify Auditors For For Management CASELLA WASTE SYSTEMS, INC. Ticker: CWST Security ID: 147448104 Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Bohlig For For Management 1.2 Elect Director Gregory B. Peters For For Management 1.3 Elect Director Joseph G. Doody For For Management 1.4 Elect Director Michael K. Burke For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CASEY'S GENERAL STORES, INC. Ticker: CASY Security ID: 147528103 Meeting Date: SEP 19, 2008 Meeting Type: Annual Record Date: JUL 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Lamb For For Management 1.2 Elect Director Robert J. Myers For For Management 1.3 Elect Director Diane C. Bridgewater For For Management 1.4 Elect Director Johnny Danos For For Management 1.5 Elect Director Patricia Clare Sullivan For For Management 1.6 Elect Director Kenneth H. Haynie For For Management 1.7 Elect Director William C. Kimball For For Management 1.8 Elect Director Jeffrey M. Lamberti For For Management 2 Ratify Auditors For For Management CAVCO INDUSTRIES, INC. Ticker: CVCO Security ID: 149568107 Meeting Date: JUL 9, 2008 Meeting Type: Annual Record Date: MAY 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph H. Stegmayer For For Management 1.2 Elect Director William C. Boor For For Management 2 Ratify Auditors For For Management CELADON GROUP, INC. Ticker: CLDN Security ID: 150838100 Meeting Date: NOV 14, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen Russell For For Management 1.2 Elect Director Anthony Heyworth For For Management 1.3 Elect Director Catherine Langham For For Management 1.4 Elect Director Michael Miller For For Management 1.5 Elect Director Paul Will For For Management 2 Amend Omnibus Stock Plan For For Management 3 Other Business For Against Management CIRRUS LOGIC, INC. Ticker: CRUS Security ID: 172755100 Meeting Date: JUL 25, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Hackworth For For Management 1.2 Elect Director D. James Guzy For For Management 1.3 Elect Director Suhas S. Patil For For Management 1.4 Elect Director Walden C. Rhines For For Management 1.5 Elect Director Jason P. Rhode For For Management 1.6 Elect Director William D. Sherman For For Management 1.7 Elect Director Robert H. Smith For For Management 2 Ratify Auditors For For Management COMTECH TELECOMMUNICATIONS CORP. Ticker: CMTL Security ID: 205826209 Meeting Date: DEC 5, 2008 Meeting Type: Annual Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ira Kaplan For For Management 1.2 Elect Director Gerard R. Nocita For For Management 2 Ratify Auditors For For Management COURIER CORP. Ticker: CRRC Security ID: 222660102 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Conway III For For Management 1.2 Elect Director Kathleen Foley Curley For For Management 1.3 Elect Director W. Nicholas Thorndike For For Management 2 Ratify Auditors For For Management FINANCIAL FEDERAL CORP. Ticker: FIF Security ID: 317492106 Meeting Date: DEC 9, 2008 Meeting Type: Annual Record Date: OCT 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence B. Fisher For For Management 1.2 Elect Director Michael C. Palitz For For Management 1.3 Elect Director Paul R. Sinsheimer For For Management 1.4 Elect Director Leopold Swergold For For Management 1.5 Elect Director H.E. Timanus, Jr. For For Management 1.6 Elect Director Michael J. Zimmerman For For Management 2 Ratify Auditors For For Management FIRST AMERICAN CORP. Ticker: FAF Security ID: 318522307 Meeting Date: DEC 10, 2008 Meeting Type: Annual Record Date: OCT 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George L. Argyros For For Management 1.2 Elect Director Bruce S. Bennett For For Management 1.3 Elect Director J. David Chatham For For Management 1.4 Elect Director Glenn C. Christenson For For Management 1.5 Elect Director William G. Davis For For Management 1.6 Elect Director James L. Doti For For Management 1.7 Elect Director Lewis W. Douglas, Jr. For For Management 1.8 Elect Director Christopher V. Greetham For For Management 1.9 Elect Director Parker S. Kennedy For For Management 1.10 Elect Director Thomas C. O'Brien For For Management 1.11 Elect Director Frank E. O'Bryan For For Management 1.12 Elect Director Roslyn B. Payne For For Management 1.13 Elect Director D. Van Skilling For For Management 1.14 Elect Director Patrick F. Stone For For Management 1.15 Elect Director Herbert B. Tasker For For Management 1.16 Elect Director Virginia M. Ueberroth For For Management 1.17 Elect Director Mary Lee Widener For For Management 2 Establish Range For Board Size For For Management 3 Ratify Auditors For For Management FIRSTMERIT CORP. Ticker: FMER Security ID: 337915102 Meeting Date: JAN 5, 2009 Meeting Type: Special Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation For For Management Concerning Voting Rights of Preferred Stock 2 Amend Code of Regulations For Against Management 3 Adjourn Meeting For Against Management FORMFACTOR, INC. Ticker: FORM Security ID: 346375108 Meeting Date: OCT 8, 2008 Meeting Type: Special Record Date: SEP 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Exchange Program For Against Management HARRIS STRATEX NETWORKS, INC. Ticker: HSTX Security ID: 41457P106 Meeting Date: NOV 20, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles D. Kissner For For Management 1.2 Elect Director William A. Hasler For For Management 1.3 Elect Director Clifford H. Higgerson For For Management 1.4 Elect Director Edward F. Thompson For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management K-V PHARMACEUTICAL CO. Ticker: KV.B Security ID: 482740206 Meeting Date: SEP 5, 2008 Meeting Type: Annual Record Date: JUL 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Jean M. Bellin For For Management 2.2 Elect Director Kevin S. Carlie For Withhold Management 2.3 Elect Director Terry B. Hatfield For For Management 2.4 Elect Director David S. Hermelin For For Management 2.5 Elect Director Marc S. Hermelin For For Management 2.6 Elect Director Ronald J. Kanterman For For Management 2.7 Elect Director Jonathon E. Killmer For For Management 2.8 Elect Director Norman D. Schellenger For Withhold Management 2.9 Elect Director Jean M. Bellin For For Management 2.10 Elect Director Terry B. Hatfield For For Management 2.11 Elect Director Norman D. Schellenger For Withhold Management 2.12 Elect Director Jean M. Bellin For For Management 2.13 Elect Director Marc S. Hermelin For For Management 3 Amend Stock Option Plan For For Management 4 Ratify Auditors For For Management KENSEY NASH CORP. Ticker: KNSY Security ID: 490057106 Meeting Date: DEC 10, 2008 Meeting Type: Annual Record Date: OCT 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas G. Evans, P.E. For For Management 1.2 Elect Director C.M. Evarts, M.D. For For Management 1.3 Elect Director Walter R. Maupay, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LANCASTER COLONY CORP. Ticker: LANC Security ID: 513847103 Meeting Date: NOV 17, 2008 Meeting Type: Annual Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Fox For For Management 1.2 Elect Director John B. Gerlach, Jr. For For Management 1.3 Elect Director Edward H. Jennings For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Incorporation to For For Management Revise Control Share Acquisition Provisions 4 Eliminate Supermajority Vote For For Management Requirement 5 Require Advance Notice for Shareholder For For Management Proposals/Nominations 6 Amend Code of Regulations to Allow For For Management Alternate Proxy Formats 7 Amend Nomination Procedures for the For For Management Board 8 Permit Board to Amend Code of For For Management Regulations Without Shareholder Consent MODINE MANUFACTURING CO. Ticker: MOD Security ID: 607828100 Meeting Date: JUL 17, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank P. Incropera For For Management 1.2 Elect Director Vincent L. Martin For For Management 1.3 Elect Director Bradley C. Richardson For For Management 1.4 Elect Director Marsha C. Williams For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Require a Majority Vote for the Abstain For Shareholder Election of Directors MOOG INC. Ticker: MOG.A Security ID: 615394202 Meeting Date: JAN 7, 2009 Meeting Type: Annual Record Date: NOV 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Lipke For For Management 2 Ratify Auditors For For Management MTS SYSTEMS CORP. Ticker: MTSC Security ID: 553777103 Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Lou Chameau For For Management 1.2 Elect Director Merlin E. Dewing For For Management 1.3 Elect Director Laura B. Hamilton For For Management 1.4 Elect Director Brendan C. Hegarty For For Management 1.5 Elect Director Lois M. Martin For For Management 1.6 Elect Director Joseph M. O'Donnell For For Management 1.7 Elect Director Barb J. Samardzich For For Management 2 Ratify Auditors For For Management OSI SYSTEMS, INC. Ticker: OSIS Security ID: 671044105 Meeting Date: DEC 8, 2008 Meeting Type: Annual Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deepak Chopra For For Management 1.2 Elect Director Ajay Mehra For For Management 1.3 Elect Director Steven C. Good For For Management 1.4 Elect Director Meyer Luskin For For Management 1.5 Elect Director Chand R. Viswanathan For For Management 1.6 Elect Director Leslie E. Bider For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan PEDIATRIX MEDICAL GROUP, INC. Ticker: PDX Security ID: 705324101 Meeting Date: SEP 24, 2008 Meeting Type: Special Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Nonqualified Employee Stock For For Management Purchase Plan PHILADELPHIA CONSOLIDATED HOLDING CORP. Ticker: PHLY Security ID: 717528103 Meeting Date: OCT 23, 2008 Meeting Type: Special Record Date: SEP 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management PIKE ELECTRIC CORPORATION Ticker: PEC Security ID: 721283109 Meeting Date: DEC 3, 2008 Meeting Type: Annual Record Date: OCT 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Eric Pike For For Management 1.2 Elect Director Charles E. Bayless For For Management 1.3 Elect Director Adam P. Godfrey For For Management 1.4 Elect Director James R. Helvey III For For Management 1.5 Elect Director Robert D. Lindsay For For Management 1.6 Elect Director Daniel J. Sullivan For For Management 1.7 Elect Director Louis F. Terhar For For Management 2 Ratify Auditors For For Management RALCORP HOLDINGS, INC. Ticker: RAH Security ID: 751028101 Meeting Date: JUL 17, 2008 Meeting Type: Special Record Date: JUN 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management RALCORP HOLDINGS, INC. Ticker: RAH Security ID: 751028101 Meeting Date: JAN 27, 2009 Meeting Type: Annual Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Banks For For Management 1.2 Elect Director Jack W. Goodall For For Management 1.3 Elect Director Joe R. Micheletto For For Management 1.4 Elect Director David P. Skarie For For Management 2 Ratify Auditors For For Management REGIS CORP. Ticker: RGS Security ID: 758932107 Meeting Date: OCT 23, 2008 Meeting Type: Annual Record Date: AUG 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf F. Bjelland For For Management 1.2 Elect Director Paul D. Finkelstein For For Management 1.3 Elect Director Thomas L. Gregory For For Management 1.4 Elect Director Van Zandt Hawn For For Management 1.5 Elect Director Susan S. Hoyt For For Management 1.6 Elect Director David B. Kunin For For Management 1.7 Elect Director Stephen Watson For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management SRA INTERNATIONAL, INC. Ticker: SRX Security ID: 78464R105 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Barter For For Management 1.2 Elect Director Larry R. Ellis For For Management 1.3 Elect Director Miles R. Gilburne For For Management 1.4 Elect Director Gail R. Wilensky For For Management 2 Ratify Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Ill For For Management 1.2 Elect Director Richard C. Gozon For For Management 1.3 Elect Director Claude F. Kronk For For Management 1.4 Elect Director William O. Albertini For For Management 1.5 Elect Director George Simpson For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: 911163103 Meeting Date: DEC 12, 2008 Meeting Type: Annual Record Date: OCT 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Funk For For Management 1.2 Elect Director James P. Heffernan For For Management 1.3 Elect Director Steven L. Spinner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Adopt ILO Based Code of Conduct Against Against Shareholder WASHINGTON FEDERAL, INC. Ticker: WFSL Security ID: 938824109 Meeting Date: JAN 21, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Clearman For For Management 1.2 Elect Director James J. Doud, Jr. For For Management 1.3 Elect Director H. Dennis Halvorson For For Management 1.4 Elect Director Roy M. Whitehead For For Management 2 Ratify Auditors For For Management WHITNEY HOLDING CORP. Ticker: WTNY Security ID: 966612103 Meeting Date: DEC 17, 2008 Meeting Type: Special Record Date: NOV 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize New Class of Preferred Stock For Against Management 2 Increase Authorized Common Stock For For Management WINN-DIXIE STORES, INC. Ticker: WINN Security ID: 974280307 Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evelyn V. Follit For For Management 1.2 Elect Director Charles P. Garcia For For Management 1.3 Elect Director Jeffrey C. Girard For For Management 1.4 Elect Director Yvonne R. Jackson For For Management 1.5 Elect Director Gregory P. Josefowicz For For Management 1.6 Elect Director Peter L. Lynch For For Management 1.7 Elect Director James P. Olson For For Management 1.8 Elect Director Terry Peets For For Management 1.9 Elect Director Richard E. Rivera For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management ZALE CORP. Ticker: ZLC Security ID: 988858106 Meeting Date: NOV 18, 2008 Meeting Type: Annual Record Date: SEP 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Glen Adams For For Management 1.2 Elect Director Yuval Braverman For For Management 1.3 Elect Director Richard C. Breeden For For Management 1.4 Elect Director James M. Cotter For For Management 1.5 Elect Director Neal L. Goldberg For For Management 1.6 Elect Director John B. Lowe, Jr. For For Management 1.7 Elect Director Thomas C. Shull For For Management 1.8 Elect Director Charles M. Sonsteby For For Management 1.9 Elect Director David M. Szymanski For For Management 2 Amend Bundled Compensation Plans For For Management 3 Advisory Vote on Executive For For Management Compensation- Approve Application of Compensation Policies and Procedures 4 Ratify Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DreyfusStock Funds By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
